 

Exhibit 10.1

  

[logo.jpg]

 

 

October 27, 2020

 

Lorraine DiSanto

[Redacted]

 

Dear Lorraine,

 

Congratulations!

 

It is my pleasure to offer you employment with Sequential Brands Group, Inc.
(“SQBG” or the “Company”) in the position of Chief Financial Officer commencing
October 27, 2020 on the terms set forth in this letter. We are truly excited to
have you join the Company.

 

As we discussed, until we return to our offices in New York, you will be working
remotely. In this position your starting base salary will be $325,000.00 per
year. This is payable as earned in 24 semi-monthly payments during each year.
This position is considered an exempt position, which means you will not be
eligible for overtime pay for hours worked in excess of 40 in a given workweek.
For 2021 and each year you are employed by the Company, you may be eligible for
a discretionary annual performance bonus of up to 50% of your annual base
salary.   The payment and amount of this annual performance bonus, if any, will
be determined by the Compensation Committee of the Company in its sole
discretion based upon criteria such as Company performance and upon their
evaluation of your overall performance and conduct, in accordance with the
annual incentive plan. You will not be eligible to receive any such bonus
payment (or any portion thereof) if you are not actively employed by SQBG on the
date on which bonuses for the applicable year are paid to qualifying employees
or if you have received or given notice of employment termination on or before
such date.

 

In addition to your compensation, you will be eligible to participate in certain
SQBG benefit plans and programs starting on your first day of employment which
are offered to similarly classified employees, subject to SQBG’s right to modify
or terminate such benefit plans or programs at any time, and to the eligibility
requirements and terms of each such plan or program. Certain of these benefits
are described in the materials contained with this offer letter. You will be
entitled to 15 days of vacation annually, to be pro-rated for the first year,
subject to terms and conditions of SQBG’s vacation policy.

 

On or before your start date, you will receive a new-hire packet which will
contain certain agreements related to your employment at the Company, such as a
Code of Ethics, non-solicitation and non-competition (the “Other Documents”).
Please be sure to review these agreements. You must sign these agreements as a
condition of your employment with SQBG.

 



1407 Broadway, 38th Floor New York, NY 10018

Phone: 646-564-2577

www.sequentialbrandsgroup.com

 



 

 

[logo.jpg]

 

 

Your first day of work begins at 9 a.m. on October 27, 2020. Please remember to
send us documents on or prior to your first day of work to establish your
eligibility for employment in the United States of America in accordance with
the Immigration Reform and Control Act of 1986.

 

Although we look forward to a mutually rewarding relationship, your employment
with SQBG shall be at all times on an "at will" basis, meaning that either you
or SQBG can terminate your employment at any time and for any reason, with or
without cause or notice, and nothing contained herein shall be construed as
establishing any other relationship between you and SQBG.

 

This letter, together with the Other Documents, contains the entire
understanding between you and SQBG concerning your employment with SQBG and you
acknowledge that in accepting this employment you have not relied on any oral
representation made by any owner, employee, officer, director, or agent of SQBG.

 

Your offer is contingent to successful completion of all background checks. If
you wish to accept the offer, please sign in the place provided below and return
it to Liz Nissen.

 

Should you have any questions about starting with the Company, please do not
hesitate to contact me. We greatly look forward to having you join our Company
and become a member of our team.

 

Sincerely,

 

/s/ William Sweedler   William Sweedler   Chairman of the Board   Sequential
Brands Group, Inc.       I agree to the terms of employment set forth above.    
  /s/ Lorraine DiSanto   Lorraine DiSanto       10/30/2020   DATE  

 



1407 Broadway, 38th Floor New York, NY 10018

Phone: 646-564-2577

www.sequentialbrandsgroup.com

 

 

 